BROWN, C.J.
¶ 17. (Concurring). I write separately in anticipation of some who might read the lead opinion and argue that the return of property only became impossible or impractical due to Acuity's standard operating procedures rather than by an act directly attributable to Gibson's conduct. In other words, while Gibson's conduct in stealing the car caused the Poolers immediate harm, that harm would have dissipated but for the intervening conduct of Acuity.
¶ 18. Assuming this contention will be made, I reject it. The Poolers suffered a loss when the car was stolen. They looked to their insurance company for relief. The insurance company gave the Poolers relief right away. This is good news for insureds in Wisconsin when an insurer compensates right away. We should not craft some judicial roadblock to fast action by insurers. Thus, when the insurer paid the insured right away, the money became the property of the insured at that point and the law should not say otherwise.
¶ 19. Yes, the car was afterward returned in relatively sound condition. Does this change things? I would say "no." To do so would allow the convicted criminal to dictate insurance reimbursement procedures. Are we now going to force the unraveling of how the insurer and the insured responded to the theft? Again, I say "no." The thief is the one who caused the insurer to act. The insurer's action should be considered a natural and probable consequence of the theft. For the *232thief to now be able to unring the bell would be impractical if not impossible. The lead opinion gets it right.